DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Response to Arguments
Applicant's arguments filed 1/21/21 have been fully considered but they are not persuasive.
Spec. Objection withdrawn.
The “backlight module” still invokes 35 USC 112 6th.  As discussed in the previous interview: change this to “light source” or “light” if you do not want to invoke.
	Applicant argues “Liu in Paragraphs [0006] and [0061]-[0062] explicitly discloses that the voltage generation module 101 generates a constant voltage in the second time phase so as to turn off the backlight source, and therefore the image display 13 function is not performed in the second time phase. In other words, the display device of Liu performs both the image display function and the fingerprint recognition function at the first time phase, but does not perform any function in the second time phase.”
	The Examiner agrees that the embodiment in paragraphs 61-62 show turning off the display function.  But Paragraph 62 further show another embodiment, which states “The time period T of an image frame may only comprise the above-mentioned first time phase T1 and second time phase T2, and as required,  it may also further comprise other time period(s), in which, a constant voltage may be provided to turn on the backlight, for example.”  Thus we have T1 -> oscicllating; T2-> Display Off and T3, T4 …-> Display On.
	



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-8, 10, 14-15, 16, 17-18 and 20 is/are rejected under 35 U.S.C. 102(a2) as being anticipate by PGPub 20180046025, hereafter referred to as Liu. 
Regarding claim 1, Liu discloses a liquid crystal display device (Liu,   “[0075] An embodiment of present disclosure also provides a display device, which comprises a liquid crystal display panel 200 and the above backlight module 100, as illustrated in FIG. 11.”), comprising: 
A backlight module having a backlight source that is configured to emit backlight, wherein the backliqht source is configured to a predetermined emitting frequency in a blank period of the liquid crystal display device and to be kept turn-on throuqhout a display period of the liquid crystal display device, wherein the predetermined emitting frequency is higher than a human eye is aware of; (Liu,   “[0075] An embodiment of present disclosure also provides a display device, which comprises a liquid crystal display panel 200 and the above backlight module 100, as illustrated in FIG. 11.”; “[0006] For example, in the method for modulating the backlight source, the time period of an image frame comprises a first time phase and a second time phase, and the method further comprises: in the first time phase, inputting the periodic AC voltage to the backlight source; in the second time phase, inputting a constant voltage to the backlight source so as to turn off the backlight source.”; [0062]” The time period T of an image frame may only comprise the above-mentioned first time phase T1 and second time phase T2, and as required, it may also further comprise other time period(s), in which, a constant voltage may be provided to turn on the backlight, for example.”’ ”[0043-0044] the backlight source can be at least turned on and off in one period. 
Due to the characteristics of human eyes, when the backlight source is turned off, the human eye's vision is still able to feel the brightness of light for a certain time (which may be more than 20 ms), therefore, when the backlight source is in its turned-off state, the state of turning-off is invisible to human eyes.”))
an active matrix substrate disposed over the backlight module (See Fig. 10-11) and having a plurality of pixels that are configured to display an image (Liu, “[0037]… displaying a frame of image,”), wherein at least some of the plurality of pixels are display and photo sensing pixels, each of the display and photo sensing pixels for biometric detection (Liu, Fig. 12, “[0081] As illustrated in FIG. 12, the scan lines SL and data lines DL in the array substrate 210 intersect with each other such that a plurality of sub-pixels are defined, each of the sub-pixels 211 may comprise a display unit 211a.  Based on this, the fingerprint or palmprint recognition unit 211b may be arranged in the sub-pixels 211 at a predetermined interval; the fingerprint or palmprint recognition unit 211b comprises a photosensitive device, which may be a phototransistor or a photodiode, for example. “; “[0086] For example, the display device may further comprise a touch sensing structure.  In this way, the display device not only has the display function, but also has the fingerprint or palmprint recognition function.”) comprising: 
a display region configured to repeatedly emit light with the predetermined emitting frequency in the blank period of the liquid crystal display device  and to continuously emit light in the display period of the liquid crystal display device in the display period of the liquid crystal display device according to the backlight;(Liu,” [0037] In a liquid crystal display device, the light emitted from a backlight source, such as a light emitting diode (LED), of the backlight module falls into the visible light band, its luminous intensity is based on the input voltage.  During the period of the liquid crystal display device displaying a frame of image, that is, within the time period T of an image frame, the voltage for driving an LED is as illustrated in FIG. 1a.”; [0062]” The time period T of an image frame may only comprise the above-mentioned first time phase T1 and second time phase T2, and as required, it may also further comprise other time period(s), in which, a constant voltage may be provided to turn on the backlight, for example.”’) and 
a photo sensing region adjacent to the display region, the photo sensing region configured to detect the light emitted by the display region and reflected from a biometric object and to convert the reflected light into photo detection signals in the blank period of the liquid crystal display device; and (Liu, Fig. 12, “[0081] As illustrated in FIG. 12, the scan lines SL and data lines DL in the array substrate 210 intersect with each other such that a plurality of sub-pixels are defined, each of the sub-pixels 211 may comprise a display unit 211a.  Based on this, the fingerprint or palmprint recognition unit 211b may be arranged in the sub-pixels 211 at a predetermined interval; the fingerprint or palmprint recognition unit 211b comprises a photosensitive device, which may be a phototransistor or a photodiode, for example.“; “[0036] The inventors of the present application propose to provide a photosensitive device in a display device to achieve the identification of a fingerprint or a palmprint, and the principle thereof is described as follows.  With the refraction and reflection principle of light, when a finger or a palm touches a screen surface, light emitted from a light source irradiates the valley lines and ridge lines of the finger or palm, then due to the difference between the valley lines and ridge lines in the reflection angle and the intensity of reflected light, the light projected onto the photosensitive device can produce different electrical currents, so that the valley lines and ridge lines of the finger or palm can be recognized. ” )
a detection circuit coupled to the photo sensing circuit of each of the display and photo sensing pixels, the detection circuit configured to construct a biometric pattern corresponding to the biometric object based on the photo detection signals. (Liu, Fig. 12, “[0036] The inventors of the present application propose to provide a photosensitive device in a display device to achieve the identification of a fingerprint or a palmprint, and the principle thereof is described as follows.  With the refraction and reflection principle of light, when a finger or a palm touches a screen surface, light emitted from a light source irradiates the valley lines and ridge lines of the finger or palm, then due to the difference between the valley lines and ridge lines in the reflection angle and the intensity of reflected light, the light projected onto the photosensitive device can produce different electrical currents, so that the valley lines and ridge lines of the finger or palm can be recognized. ” )

Regarding claim 2, Liu discloses the display device of claim 1, wherein the biometric pattern is a fingerprint pattern. (Liu, abstract)

Regarding claim 61, Liu discloses liquid crystal display device of claim 1, wherein a number of the display and photo sensing pixels is less than a number of the plurality of pixels.  (Liu, Fig. 12)

Regarding claim 7, Liu discloses the liquid crystal display device of claim 1, wherein each of the pixels comprises a red subpixel, a green subpixel and a blue subpixel. (Liu, paragraph 84)

Regarding claim 14, Liu discloses electronic device of claim 8, wherein a number of the display and photo sensing pixels is less than a number of the plurality of pixels.  (Liu, Fig. 12)

Regarding claim 15, Liu discloses electronic device of claim 8, wherein a number of the determined display and photo sensing pixels is less than a number of the display and photo sensing pixels. (Liu, Fig. 12)

Claim 8, 10, 16 are rejected under similar grounds as claim 1-2, 7.
Regarding claim 17, Liu discloses the electronic device of claim 8, further comprising: a memory configured to store the instructions. (inherent to the system)
Claim 18 is rejected under similar grounds as claim 1.
Claim 20 is rejected under similar grounds as claim 2.

Claim 9 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Weber (PGPub 2016/0253544).
Regarding claim 9, Liu discloses the electronic device of claim 8, 
But does not expressly disclose “wherein the processor is further configured to execute the instructions to control the display module to display a graphical user interface (GUI) that indicates the biometric detecting area”
Weber discloses
“wherein the processor is further configured to execute the instructions to control the display module to display a graphical user interface (GUI) that indicates the biometric detecting area” (Weber, paragraph 11, “The present invention is based upon the realization that it is desirable to automatically adapt the guidance provided to a user when using a fingerprint sensor comprised with an electronic device. That is, the guidance to be shown, e.g. within the GUI provided at the display unit should target a specific behavior of the user, to adaptively guide the user to use the fingerprint sensor in the most optimal way for achieving a good finger enrollment as well as for using the fingerprint sensor in the best possible way during general use of the electronic device.”)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to provide a GUI guide as shown by Weber with the system of Liu.
The suggestion/motivation for doing so would have been to show the user where to place their finger.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Liu with Weber to obtain the invention as specified in claim 9.
Claim 19 is rejected under similar grounds as claim 9.

Claim 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Kremin (Patent 9639733).
Liu discloses 21. The liquid crystal display device of claim 1, 
But does not expressly disclose “wherein the detection circuit comprises: a narrow band pass filter configured to pass components of the photo detection signals with a particular frequency or within a particular frequency range and blocks the other components of the photo detection signals out of the particular frequency or the particular frequency range; an analog-to-digital converter coupled to an output of the narrow band pass filter and configured to convert the photo detection signals from an analog form to a digital form; and a digital filter coupled to an output of the analog-to-digital converter 
Kremin discloses “wherein the detection circuit comprises: a narrow band pass filter configured to pass components of the photo detection signals with a particular frequency or within a particular frequency range and blocks the other components of the photo detection signals out of the particular frequency or the particular frequency range; an analog-to-digital converter coupled to an output of the narrow band pass filter and configured to convert the photo detection signals from an analog form to a digital form; and a digital filter coupled to an output of the analog-to-digital converter and configured to define regions corresponding to two opposite characteristics of the biometric object to generate a biometric image.” (Kremin, Col. 8 line 47-60, “In FIG. 1, capacitive fingerprint sensor 101 is implemented as an analog frond end block configured to interact with sensor array 121 and to provide analog signal processing (e.g. such as amplification, integration, and conversion to digital values).  Capacitive fingerprint sensor 101 includes band-pass filter (BPF) 103, variable-gain differential amplifier (VGA) 104, low-pass filter (LPF) 106, TX multiplexer 112, RX multiplexer 113, signal generator 114, programmable delay element 115, mixer 116, and analog-to-digital converter (ADC) 117.  In various embodiments, the output of ADC 117 may be coupled to a processing logic or device (not shown in FIG. 1), which may be implemented on the same integrated circuit (IC) chip/module as capacitive fingerprint sensor 101 or on a different chip/module. ”)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to use the system of Kremin to process the sensor data of Liu.
The suggestion/motivation for doing so would have been to create a biometric image.  The sensor in Liu outputs an analog signal.  Processing is required to make the image visible.  Liu does not show that detail.

Therefore, it would have been obvious to combine Liu with Kremin to obtain the invention as specified in claim 21.

Claim 22 Is rejected under similar grounds as claim 21 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261.  The examiner can normally be reached on M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In OA(7/15/2020, pg.12), Applicant stated 
    PNG
    media_image1.png
    182
    598
    media_image1.png
    Greyscale
.  
        This covers all permutations, thus is inherently met.  Same reasoning applies for claims 14-15.